Citation Nr: 0904906	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-38 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a compensable rating for superficial shell 
fragment wound and burn scars, in combat by history.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from December 
1967 to September 1987.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which continued previously assigned 
noncompensable ratings for the Veteran's service-connected 
bilateral hearing loss and superficial shell fragment wound 
and burn scars.

The issue of entitlement to a compensable rating for 
superficial shell fragment wounds and burn scars, in combat 
by history is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Bilateral hearing loss is manifested by no worse than 
Level I hearing loss in the right ear and no worse than Level 
I hearing loss in the left ear for VA purposes.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.385, 4.85, 4.86, Diagnostic Code 
6100 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.  In this case, the Veteran's claim for 
entitlement to increased ratings for bilateral hearing loss 
was received in April 2005.  In correspondence dated in May 
2005, he was notified of the provisions of the VCAA as they 
pertain to the issue of an increased evaluation for his 
service-connected hearing loss.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  Thereafter, the claims were 
reviewed and a statement of the case was issued in October 
2005.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

For an increased-compensation claim, 38 U.S.C.A. section 
5103(a) requires at a minimum that the Secretary notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The notification requirements listed in Vazquez-Flores have 
not been satisfied.  While May 2005 correspondence from the 
RO satisfied many of the requirements of the VCAA, this 
letter did not inform the Veteran that he needed to show the 
effect that the worsening of his symptoms had on his 
employment and daily life.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  Id.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In this case, the Board finds that the 
Vazquez-Flores v. Peake notice error did not affect the 
essential fairness of the adjudication because the Veteran 
demonstrated that he had actual knowledge of what was 
necessary to substantiate his claims.  He provided 
information about the effects that the worsening of his 
symptoms had on his employment and daily life with his April 
2005 claim and during a VA examination in May 2005.  Based on 
the foregoing, the Board has determined that it is not 
prejudicial to proceed to finally decide this appeal as any 
error in notice did not affect the essential fairness of the 
adjudication.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and VA treatment records have 
been obtained and associated with his claims file, and he has 
been provided with a contemporaneous VA medical examination 
of the current state of his service-connected bilateral 
hearing loss.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities.  See 38 C.F.R. Part 4 (2008) (Schedule).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  When a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).
The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 Hertz.  The rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal auditory acuity to level XI 
for profound deafness.  See 38 C.F.R. § 4.85 (2008).


Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discrim- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 
 
Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment  (Diagnostic 
Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  See 38 C.F.R. § 4.86 (2008).

In May 2005, the Veteran underwent a VA audiology 
examination.  Pure tone thresholds, in decibels, were 
reported as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
15
20
25
60
80
46.25
LEFT
25
25
30
55
75
46.25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.

Applying the above results to the Table VI chart, a puretone 
threshold average of 46 and a speech discrimination of 96 
percent in the right ear will result in level I hearing for 
that ear.  A puretone threshold average of 46 and a speech 
discrimination of 92 percent in the left ear will result in 
level I hearing for that ear.  Applying these results to the 
Table VII chart, a level I for the right ear combined with a 
level I for the left ear will result in a noncompensable 
evaluation.  

VA audiological consultation notes dated in July and 
September 2005 show that the Veteran was seen for a hearing 
aid check and fitting, but no additional evaluation was 
conducted.

Thus, the Board finds that the assignment of a noncompensable 
evaluation was proper based upon the May 2005 VA audiometric 
examination findings, as mechanically applied to the relevant 
tables.  Evidence of record does not reflect impaired hearing 
acuity levels which would warrant the assignment of a 
compensable evaluation for bilateral hearing loss.  

The Board acknowledges the difficulties that the Veteran has 
with his bilateral auditory acuity.  However, the ratings for 
hearing loss are based on a mechanical application of the 
tables provided by law.  The Board has no discretion in this 
matter and must predicate its determination on the basis of 
the results of the audiology studies of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Based upon the evidence of record, the Board finds that there 
are no objective medical findings that would warrant the 
assignment of a compensable evaluation for bilateral hearing 
loss.  Therefore, entitlement to a compensable rating for 
bilateral hearing loss is not warranted.  The Board has 
considered staged ratings under Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the hearing loss that would take the Veteran's case outside 
the norm so as to warrant the assignment of an extraschedular 
rating.  While the Veteran has reported that his disability 
has become worse and caused him to lose time from work, 
objective medical findings are not indicative of any unusual 
or marked interference with any current employment (i.e., 
beyond that contemplated in the assigned noncompensable 
ratings).  Consequently, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have is applicable 
to this appeal.  

The Veteran is seeking a higher rating for the residuals of 
shell fragment wounds and burn scars.

In October 1988, service connection was granted for a history 
of superficial shell fragment wounds and burn scars.  A March 
1988 VA medical examination report noted no visible burn 
scars on the chin or left hand, nor any visible scars on the 
left knee, left navicular or right arm.  The examiner noted 
that there was no evidence of shell fragment wound injuries.  
On that basis, a noncompensable (zero percent) rating was 
assigned. 

Following a VA examination in May 2005, the examiner 
concluded that the Veteran had status post shrapnel scars 
affecting 38 percent of the skin and 41 percent of the 
exposed body.  This is inconsistent with earlier medical 
records.  It appears that the claims folder was not available 
for review by the examiner.  Further evaluation of the scars 
is required.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the Veteran for burn scars on the 
chin or left hand, and shell fragment 
wound scars on the left knee, left 
navicular and right arm.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. .

2.  The Veteran should be afforded a VA 
dermatology examination to evaluate the 
burn scars on the chin and left hand, and 
the shell fragment wound scars on the 
left knee, left navicular and right arm.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examiner is to review 
the service treatment records to 
ascertain whether there are other shell 
fragment wound scars or burn residuals 
that have not been accounted for by VA.  
Thereafter, the scars should be described 
following the criteria set out in the VA 
worksheet for evaluating scars.  Adequate 
reason and bases are to be provided for 
any opinion rendered.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


